TORBERT, Chief Justice
(concurring specially).
Proceedings involving decedents’ estates do normally take longer than other litigation. While it is difficult to believe that a case could be pending for as long as this one was, the record does not disclose any motions or other proceedings (by way of mandamus, etc.) to require the trial court to make a decision. Apparently this case is an aberration in our system, which is dedicated by rule, court decision, and administrative policy to concluding all cases without undue delay.